—Appeal from a judgment of the Supreme Court (Sheridan, J.), entered March 31, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner, a prison inmate, has reappeared before respondent since the original parole release hearing which gave rise to this appeal and parole release was again denied. In light of petitioner’s reappearance before respondent, the instant appeal is now moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635; Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703). In any event, if we were to examine the merits of the appeal, we would find that respondent’s June 1997 determination was supported by substantial evidence.
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.